Title: From George Washington to William Irvine, 16 September 1783
From: Washington, George
To: Irvine, William


                  
                     sir
                     Rocky Hill 16th Septr 1783
                  
                  Your Letter of the 6th by Lieut. Rose has been duly received.
                  As the Secrety at War had undertaken to furlough all that part of the Army which lay South of the Delaware, I was much surprized, on the receipt of your Letter, to find that business so irregularly conducted at Fort Pitt; but on enquiry at the War Office, the difficulty seems evidently to have originated from circumstances that could not have been foreseen, the particular of which you will be fully informed of, by Majr Jackson, the Asst Secrety at War, and which, I hope will be perfectly satisfactory to you.  I am with esteem sir &c.
                  
               